Citation Nr: 1137386	
Decision Date: 10/04/11    Archive Date: 10/11/11

DOCKET NO.  10-48 229	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent for low back strain with osteoarthritis and degenerative disc disease.

2.  Entitlement to a total rating for compensation purposes based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and JK

ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The Veteran served on active duty from November 1944 to November 1946 and from March 1948 to April 1950.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of the Department of Veterans Affairs (VA) Appeals Management Center in Washington, D.C..  The case was subsequently transferred to the jurisdiction of the Detroit, Michigan, Regional Office.  

This case has been advanced on the Board's docket.

Evidence pertinent to the matters on appeal was received in April 2011 and contemporaneously with the Veteran's August 2011 Board video hearing.  The Veteran has waived initial RO consideration of this evidence.


FINDINGS OF FACT

1.  For the rating period on appeal from February 14, 2000 through August 18, 2005, service-connected disability of the lumbar spine has been manifested by complaints of pain, with mild neurological findings (sciatic radiculopathy) of the right lower extremity.

2.  From August 19, 2005, service-connected disability of the lumbar spine has been manifested by pain, productive of moderate to severe limitation of range of motion, with mild neurological findings (sciatic radiculopathy) of the right lower extremity.

3.  The Veteran's service-connected disabilities are left hand disability (amputation of four fingers of the left hand), rated as 50 percent disabling, low back disability, rated as 40 percent disabling, right lower extremity disability, rated as 10 percent disabling, and an appendectomy scar, rated as noncompensable; the combined service-connected disability rating is 70 percent.

4.  The competent medical evidence of record establishes that the Veteran is precluded from substantially gainful employment, consistent with his education and occupational experience, as a result of his service-connected disabilities.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 20 percent for lumbar spine disability from February 14, 2000 through August 18, 2005, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5292, 5295 (as in effect prior to September 26, 2003); 38 C.F.R. § 4.71a, Diagnostic Code 5293 (as in effect prior to September 23, 2002, and from September 23, 2002 through September 25, 2003); 38 C.F.R. § 4.71a, Diagnostic Codes 5237, 5238, 5243 (as in effect from September 26, 2003).

2.  The criteria for an initial staged rating of 40 percent for lumbar spine disability from August 19, 2005 have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5292, 5295 (as in effect prior to September 26, 2003); 38 C.F.R. § 4.71a, Diagnostic Code 5293 (as in effect prior to September 23, 2002, and from September 23, 2002 through September 25, 2003); 38 C.F.R. § 4.71a, Diagnostic Codes 5237, 5238, 5243 (as in effect from September 26, 2003).

3.  The criteria for a separate 10 percent evaluation for right lower extremity neurologic (sciatic radiculopathy) manifestations of the service-connected low back disability, from September 26, 2003, have been met.  38 C.F.R. § 4.71a, Diagnostic Codes 5237, 5242, 5243 (as in effect from September 26, 2003); 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2011).

4.  The criteria for entitlement to a TDIU have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

                                                      VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  As previously defined by the courts, those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Upon receipt of an application for "service connection," therefore, the Department of Veterans Affairs (VA) is required to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  This includes notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

As a May 2008 Board decision granted service connection for low back disability, that claim is now substantiated.  As such, the filing of a notice of disagreement as to the disability rating assigned does not trigger additional notice obligations under 38 U.S.C.A. § 5103(a).  38 C.F.R. § 3.159(b)(3).  Rather, the Veteran's appeal as to the disability rating assigned triggers VA's statutory duties under 38 U.S.C.A. §§ 5104 and 7105, as well as regulatory duties under 38 C.F.R. § 3.103.  As a consequence, VA is only required to advise the Veteran of what is necessary to obtain the maximum benefits allowed by the evidence and the law.  The Board observes that as for rating the Veteran's disability on appeal, the relevant criteria have been provided to the Veteran, including in the June 2008 rating decision and the October 2010 statement of the case.  In July 2008 the Veteran received notice regarding the assignment of a disability rating and/or effective date in the event of an award of VA benefits.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In light of the favorable decision to grant the claim of entitlement to TDIU, any deficiency as to VA's duties to notify and assist pursuant to the Veterans Claims Assistance Act of 2000 (VCAA) is rendered moot.

Duty to Assist

The Veteran's service treatment records are associated with the claims file, as are VA and private records.  The Veteran has undergone VA examinations that address the matters presented by this appeal.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examinations are adequate, as they considered the pertinent evidence of record, and included an examination of the Veteran and elicited the Veteran's subjective complaints.  The VA examinations have described the Veteran's low back disability in sufficient detail so that the Board is able to fully evaluate the claimed disability.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination with respect to the initial rating issue on appeal has been met.  

The Veteran has not referenced any other pertinent, obtainable evidence that remains outstanding. VA's duties to notify and assist are met, and the Board will address the merits of the claims.

I.  Low back

Disability ratings are based on average impairment in earning capacity resulting from a particular disability, and are determined by comparing symptoms shown with criteria in VA's Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  Because this appeal is from the initial rating assigned with the grant of service connection, the possibility of "staged" ratings for separate periods during the appeal period, based on the facts found, must also be considered.  See Fenderson v. West, 12 Vet. App. 119 (1999).

When a question arises as to which of two ratings applies under a particular code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the medical evidence for the applicable rating period on appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

A May 2008 Board decision granted the Veteran service connection for low back disability, and a June 2008 rating decision (in effectuating the Board's May 2008 decision) assigned a 20 percent rating, effective February 14, 2000.

It is observed that the schedular criteria for evaluating disabilities of the spine have undergone revision twice during the pendency of this appeal.  The first amendment, affecting Diagnostic Code 5293, was effective September 23, 2002.  The next amendment affected general diseases of the spine and became effective September 26, 2003.

Prior to September 23, 2002, Diagnostic Code 5003, degenerative arthritis established by X-ray findings, will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.

Arthritis due to trauma, substantiated by X-ray findings, is rated as degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5010.  

Diagnostic Code 5292, which evaluates the severity of limitation of lumbar spine motion, provides for a 20 percent evaluation for moderate limitation of motion and a 40 percent evaluation for severe limitation of motion.

Under Diagnostic Code 5293, for intervertebral disc syndrome, as it existed prior to September 23, 2002, a 20 percent evaluation is warranted for intervertebral disc syndrome productive of moderate impairment, with recurring attacks.  A 40 percent evaluation is authorized for intervertebral disc syndrome if it is severe with recurrent attacks and intermittent relief.

Under Diagnostic Code 5295, lumbosacral strain is rated 20 percent disabling when there is muscle spasm on extreme forward bending, and unilateral loss of lateral spine motion in the standing position.  A 40 percent rating requires that the lumbosacral strain be severe, with listing of the whole spine to the opposite side, positive Goldthwait's sign, marked limitation of forward bending in the standing position, loss of lateral spine motion with osteoarthritic changes, or narrowing or irregularity of joint space, or some of the above with abnormal mobility on forced motion.

Under Diagnostic Code 5293, as in effect from September 23, 2002, and through September 25, 2003, a 20 percent rating applied where the evidence shows incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  A 40 percent rating is warranted for incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the last 12 months.  Under the revised version of Diagnostic Code 5293, as in effect from September 23, 2002 through September 25, 2003, the Board must also consider whether separate evaluations for chronic orthopedic and neurologic manifestations of the service-connected back disability, when combined under 38 C.F.R. § 4.25 with evaluations for all other disabilities, results in a higher combined disability rating.

Finally, the diagnostic criteria pertinent to spinal disabilities in general were revised effective September 26, 2003.  Under these relevant provisions, disability of the spine warrants a 20 percent evaluation where there is forward flexion of the thoracolumbar spine greater than 30 degrees, but not greater than 60 degrees, or the combined range of motion of the thoracolumbar spine is not greater than 120 degrees, or there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis or abnormal kyphosis.  A 40 percent evaluation is warranted for forward flexion of the thoracolumbar spine 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  Unfavorable ankylosis of the entire thoracolumbar spine warrants a 50 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5237 for lumbosacral strain; Diagnostic Code 5238 for spinal stenosis; Diagnostic Code 5242 for degenerative arthritis of the spine and Diagnostic Code 5243 for intervertebral disc syndrome.

The Board notes that as instructed by Note (1) to the General Rating Formula for Disabilities of the Spine, associated objective neurological abnormalities should be rated separately under an appropriate Diagnostic Code.

In addition to evaluating intervertebral disc syndrome (Diagnostic Code 5243) under the general rating formula for diseases and injuries of the spine, outlined above, it may also be rated on incapacitating episodes, depending on whichever method results in the higher evaluation when all service-connected disabilities are combined under 38 C.F.R. § 4.25.  The rating criteria for intervertebral disc syndrome based on incapacitating episodes remain the same as those effective September 23, 2002, as outlined above.

With these thoughts in mind, the Board will consider the Veteran's back disability under the old and new criteria.  While the application of the new criteria is effective from September 23, 2002 (for Diagnostic Code 5293) and September 26, 2003, the old criteria must be considered for the entire period of the Veteran's claim.

At an August 19, 2005 VA spine examination, the examiner noted that the Veteran had lumbar spine extension from 0 to 5 degrees (with pain), and further noted that the Veteran "leans backwards using his legs and is not able to extend his spine any further."  He had forward flexion of zero to 35 degrees.  The findings and comments from the August 2005 VA examiner, when considering the provisions of 38 C.F.R. §§ 4.40 and 4.45 and DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995), appear to, when resolving doubt in the Veteran's favor, closely approximate severe limitation of the lumbar spine motion under Diagnostic Code 5292, thus warranting a 40 percent evaluation, effective August 19, 2005.  As such, the Board will determine whether an initial rating in excess of 20 percent is warranted for low back disability from February 14, 2000 to August 18, 2005, and whether an initial staged rating in excess of 40 percent for low back disability from August 19, 2005 is warranted.

The Board observes that while extensive records from the 1970s concerning the Veteran's back are associated with the claims file, due to the unique circumstances of the Veteran's claim, there are few findings pertaining to the Veteran's low back disability dated from February 14, 2000 through August 18, 2005.  In looking to the old criteria, Diagnostic Code 5292, prior to August 19, 2005, range of motion findings do not reach the level necessary to provide for a 40 percent rating under Diagnostic Code 5292.  As objective findings for this time period do not show that the Veteran's lumbar spine disability is severe, with listing of the whole spine to the opposite side, positive Goldthwait's sign, marked limitation of forward bending in the standing position, loss of lateral spine motion with osteoarthritic changes, or narrowing or irregularity of joint space, or abnormal mobility on forced motion, a rating in excess of 20 percent under Diagnostic Code 5295 is not warranted.

As for neurologic impairment during the appeal period, the Board finds no basis for an increased rating pursuant to the version of Diagnostic Code 5293 effective prior to September 23, 2002, as severe intervertebral disc syndrome, with recurrent attacks and intermittent relief (due to low back disability), has not been shown.

The Board here observes that the evidence does not establish incapacitating episodes, as defined by Note 1 to Diagnostic Code 5293.  As such, the revised version of Diagnostic Code 5293, as in effect from September 23, 2002 through September 25, 2003, cannot serve as a basis for an increased rating on the basis of incapacitating episodes.

Under the revised version of Diagnostic Code 5293, as in effect from September 23, 2002 through September 25, 2003, the Board must also consider whether separate evaluations for chronic orthopedic and neurologic manifestations of the service-connected back disability, when combined under 38 C.F.R. § 4.25 with evaluations for all other disabilities, results in a higher combined disability rating.

The Board will first analyze the chronic orthopedic manifestations of the Veteran's low back disability.  As noted above, one relevant Diagnostic Code for consideration in this regard is Diagnostic Code 5292, concerning limitation of motion of the lumbar spine.  The RO has essentially determined that the Veteran had moderate loss of lumbar flexion, thus warranting a 20 percent rating for orthopedic manifestations of the Veteran's lumbar spine disability.  As for neurological manifestations of his service-connected low back disability, the Board finds a basis for a 10 percent evaluation for the neurologic manifestations of the Veteran's low back disability during the period in question under Diagnostic Code 8520.  In this regard, the Board notes that the Veteran has made long-standing complaints (from the 1970s) of radiating pain to the right lower extremity.

In sum, as instructed by the revised version of Diagnostic Code 5293, as in effect from September 23, 2002 through September 25, 2003, it has been determined that the Veteran is entitled to a 20 percent rating under Diagnostic Code 5292 for his orthopedic manifestations, and that he is entitled to a 10 percent evaluation under Diagnostic Code 8520 for the neurologic manifestations of the right lower extremity.  Those separate orthopedic manifestation and neurologic manifestation ratings must now be combined under 38 C.F.R. § 4.25, along with all other service-connected disabilities.  In the present case, the Veteran is also service-connected for left hand disability, rated as 50 percent disabling, and an appendectomy scar, rated as noncompensable.  Applying the Combined Ratings Table of 38 C.F.R. § 4.25 to the Veteran's ratings of 20 percent (orthopedic manifestations of his low back disability), 10 percent (for the right lower extremity neurological manifestations of his low back disability), and 50 percent (left hand disability), an evaluation of 60 (64) percent is derived.  These combined ratings do not exceed the combined 60 percent rating currently in effect.  Thus, the revised version of Diagnostic Code 5293, as in effect from September 23, 2002 through September 25, 2003, does not entitle the Veteran to an increased combined service-connected disability evaluation in excess of 60 if he is rated separately for the orthopedic and neurologic manifestations of the disability at issue.

As for subsequent to August 19, 2005, while a February 2011 VA record did note lumbar spine flexion of less than 30 degrees (and thus warranting and in effect confirming the 40 percent rating currently in effect), unfavorable ankylosis of the entire thoracolumbar spine is required in order for the Veteran to qualify for the next-higher 50 percent evaluation, and no such clinical finding is of record.  Additionally, the January 2010 VA spine examination noted that the Veteran had low back flexion to 70 degrees and low back extension from 0 to 30 degrees.  Thus, applying the facts to the criteria set forth above, the Veteran remains entitled to no more than a 40 percent evaluation for his service-connected low back disability for the period from August 19, 2005 under the General Rating Formula for Diseases and Injuries of the Spine.

As instructed by Note (1) to the General Rating Formula for Disabilities of the Spine, associated objective neurological abnormalities should continue to be rated separately under an appropriate diagnostic code.  As such a 10 percent separate neurologic rating for the right lower extremity is established beginning September 26, 2003.  As strength testing of the right lower extremity has tended to be 4/5 to 5/5, and reflex testing has tended to be 2+, the evidence fails to support a rating in excess of that amount for the Veteran's neurologic or other manifestations of his service-connected back disability.

While a VA doctor in a May 2011 record noted that the Veteran's low back was "incapacitating" well over 6 weeks in the last 12 months, that note (or other records from the same author) do not suggest that the Veteran was prescribed bed rest.  As there is no demonstration of incapacitating episodes (as defined by VA), the preponderance of the competent clinical evidence of record is against an initial staged rating in excess of 40 percent from August 19, 2005 for the disability at issue based on incapacitating episodes of intervertebral disc syndrome.

Conclusion

The Board notes that in adjudicating a claim the Board must assess the competence and credibility of the Veteran.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  The Board acknowledges that the Veteran is competent to give evidence about what he observes or experiences; for example, he is competent to report that he experiences certain symptoms such as back pain.  However, as with the medical evidence of record, the Veteran's account of his symptomatology describes ratings consistent with those currently assigned.  In reviewing the foregoing, the Board has been cognizant of the "benefit of the doubt" rule, but there is not such an approximate balance of the positive evidence and the negative evidence to permit more favorable determinations.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

As for extraschedular consideration, the threshold determination is whether the disability picture presented in the record is adequately contemplated by the rating schedule.  Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The Board finds that the Veteran's disability picture is not so unusual or exceptional in nature as to render his schedular rating inadequate.  The disability on appeal has been evaluated under various applicable diagnostic codes, and the evidence does not reflect that the Veteran's low back disability, alone, has caused marked interference with employment or necessitated any frequent periods of hospitalization, such that application of the regular schedular standards is rendered impracticable.  Therefore, referral for assignment of an extra-schedular evaluation in this case is not in order.  Floyd v. Brown, 9 Vet. App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. App. 337 (1996).

II.  TDIU

The Veteran is service-connected for left hand disability, rated as 50 percent disabling, low back disability, rated as 40 percent disabling, and right lower extremity disability, rated as 10 percent disabling; the combined service-connected disability rating is 70 percent.

In a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, received in December 2008, the Veteran indicated that he had last worked full time in March 1955, but had worked 30 hours per week as a greens keeper from April 2003 to November 2007.  He reported that he had completed high school and had no additional training or education.

In a November 2009 letter, a VA physician stated, in pertinent part, as follows:

I am the primary care physician for [the Veteran].  I have known him in this capacity for 2 years.  [The Veteran] has asked me to write this letter on his behalf.

Because of his back pain and hand injury, [the Veteran] is no longer able to work.

Entitlement to a TDIU requires evidence of service-connected disability so severe that it is impossible for the veteran in particular, or an average person in general, to follow a substantially gainful occupation.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a determination, the central inquiry is "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

VA regulations indicate that when a veteran's schedular rating is less than total (for a single or combination of disabilities), a total rating may nonetheless be assigned when: 1) if there is only one disability, this disability shall be ratable at 60 percent or more; and 2) if there are two or more disabilities, at least one disability shall be ratable at 40 percent or more, and there must be sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  In addition to the foregoing, there must be evidence that the disabled person is unable to secure or follow a substantially gainful occupation.  Id.  Marginal employment is not considered substantially gainful employment.  Id.  A total disability rating may also be assigned pursuant to the procedures set forth in 38 C.F.R. § 4.16(b) for veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in section 4.16(a).

As the Veteran has at least one disability ratable at 40 percent or more, to bring the combined rating to 70 percent or more, he does satisfy the percentage rating standards for individual unemployability benefits set forth under 38 C.F.R. § 4.16(a).

The Board will now review the evidence of record to see if it demonstrates that the Veteran is unable to secure or follow a substantially gainful occupation due to his service-connected disabilities.  

In such an instance, the question then becomes whether the Veteran's service-connected disabilities preclude him from engaging in substantially gainful employment (i.e., work which is more than marginal, that permits the individual to earn a "living wage") consistent with his education and occupational experience.  Moore v. Derwinski, 1 Vet. App. 356 (1991).  For a veteran to prevail on a claim for a total compensation rating based on individual unemployability, the record must reflect some factor which takes this case outside the norm.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).

As noted, a VA physician has opined that the Veteran was unemployable due to his service-connected low back and left hand disabilities.  The Board observes that the VA physician is well-aware of the Veteran's medical history and current medical circumstances.  The VA physician, while noting that the Veteran had several physical disabilities, specifically indicated that the Veteran's low back and left hand disabilities, in other words, his service-connected disabilities, had rendered him unemployable.  The Board further notes that in a May 2011 letter the same VA physician also indicated that medication taken to alleviate back pain had caused the Veteran to be fatigued and even sometime sedated.

The Veteran's relevant employment history reveals that his ability to earn a living is linked to physical labor, and the Board can find little evidence of work experience or qualifications outside the area of greens keeping.  A VA examiner with an extensive knowledge of the Veteran's medical disabilities has indicated that the Veteran's service-connected disabilities, alone, have rendered him unable to gain or maintain meaningful employment.  While a January 2010 VA examiner offered a contradictory opinion, the Board is unable to distinguish the opinions, and the Board finds that the evidence of record as a whole is in equipoise.  Resolving doubt in the Veteran's favor, the Board finds that entitlement to TDIU is warranted.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

ORDER

An initial rating in excess of 20 percent for low back strain with osteoarthritis and degenerative disc disease from February 14, 2000 through August 18, 2005 is denied.

An initial staged rating of 40 percent for low back strain with osteoarthritis and degenerative disc disease from August 19, 2005 is granted, subject to the applicable law governing the award of monetary benefits.

A separate 10 percent rating for neurologic manifestations (sciatic radiculopathy) of the right lower extremity from September 26, 2003 is granted, subject to the applicable law governing the award of monetary benefits

Entitlement to a TDIU is granted.



____________________________________________
U.R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


